Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “wherein the status signal comprises an indication that a steering control of the vehicle is being grasped or touched by a user, wherein the controller is configured such that it can only cause the drivetrain to enter the drive mode indicated by the section signal when the status signal indicates that the steering control is being grasped or touched by the user” (fig 4 [0089-0090]) with all other limitation cited in claims 5 and 16.
Hackenberg et al. US 20150094899 discloses a discloses a driver assistance in a vehicle in which a driver is prompted to grasp a steering wheel but does not disclose “wherein the status signal comprises an indication that a steering control of the vehicle is being grasped or touched by a user, wherein the controller is configured such that it can only cause the drivetrain to enter the drive mode indicated by the section signal when the status signal indicates that the steering control is being grasped or touched by the user”.
Ling et al 20170120930 discloses a gesture based gear shift in a vehicle but does not disclose “wherein the status signal comprises an indication that a steering control of the vehicle is being grasped or touched by a user, wherein the controller is configured such that it can only cause the drivetrain to enter the drive mode indicated by the section signal when the status signal indicates that the steering control is being grasped or touched by the user”.

For at least these reasons the cited references do not read on the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 01/14/2022Primary Examiner, Art Unit 2692